Same Case — On a Re-mearing.
There being then no fraction of a day in law, and the statute of 27th March, 1835, having been promulgated and putin force and effect on the 11th day of April, 1835, that day must be included in the computation of the forty days following the promulgation of the act. And if the 11th day of April, 1835, on which the law wentinto effect, be so included, the forty days contemplated by the statute, ended on the 20lh day of May, 1835, at 12 o’clock at night. The 21st day of May was not the end of the forty days, but post expirationem ; for the beginning and end of the forty days, are part of the forty days.
The petition and citation in this case were served on 21st May, 1835. The notice was, therefore, given after the expiration of the term prescribed by law.
Iu Landry v. Segoncl, 15 La. 157, it was held that a wife cannot, under the act of 1835, retract her renunciation without notifying the party in whose favor the original act of i-enunciation was made. That, whenever apparent r-ights exist, and paitieularly such rights as may become valid and executoi-y after Ibe lapse of time, they cannot be destroyed by the act of one of the parties, without giving notice to the other party of the fact tending to destroy those rights; that, if this was not the case, a creditor might transfer his rights in good faith to others, and the law might be made a source of litigation. The court, at the same time, intimate that- nothing, in the law of 1835, seems to require that llie notice should be given by a suit. Inde'ed, it may well be doubted whether the plaintiff would have pursued a proper course, even if she had instituted her suit within the forty days presci-ibed by the statute. The property involved in the present case, is situated in Iberville; the suit is instituted against the defendants in New Orleans. Now, suppose the defendants had sold this property after the 21st April, 1835, to third persons, who had the title thereto carefully examined, and, finding no trace oí any retraction of the 2-enunciation in the office of the notary, where the renunciation was made, and no notice in relation to it in any other public office connected with 2-eal estate, had, bond fide, paid a full price for the property, without any knowledge of the pendency of this suit; would not this suit, if considered due notice, and a retraction of plaintiff’s renunciation, operate as a fraud on such innocent third pe2-sons, and give 2-ise to that vei-y litigation and insecurity of title, which the law of 1835 intended to guard agaiust ?
The opinion of a majority of the court was pi-onounced by
Slidell, J.
In my opinion the service of citation Was in time.
“ The time required for prescription is reckoned by days, and not by hours ;■ it is only acquired after the last day allowed by law has elapsed.” C. C. 343(L
Thus, the day ad quern, is included ; but as the article is silent as regards the' day a quo, we must look to jurisprudence for an answer whether it is to be included or excluded. Whatever difficulty may have existed on this subject in> the roman jurisprudence, it seems well settled in France, that the day a quo is not included. Troplong, Pres. v. 2, no. 812, gives the following illustration: Ainsi done, supposons qu’une obligation ait été consentie le 31 mars 1804; la prescription prenant son point d-e depart le 1 avril, sera aequise le 31 mars 1834 á minuit, et le Iendemain ler avril, aucune inten-uption ne sera pas admissible.”' Rogron commenting on articles 2260 and 2261 of Napoleon Code, which correspond to the article of our Code above cited, gives the following illustration : “ Ainsi j’ai acholó Ie ler novembre 1824, á midi, un foods d’une personne qui n’en est pas propriétaire ; je ne l’aurai proscritpar dix ans que le ler uovombre 1834, a. *529minuit. En <3’Mitres termes le jour a qao, c’est-Mdire celui ou íe terme commenee, n’est pas compris, mais le jour ad quem, c'est-á-dire celui ou le terme expire y estcompris. Dali. An. 1836, II. 164. See also Troplong, Hypotheques, vol. 1, § 293, where he comments npon article 2109 of the Napoléon Code, requiring the co-heir, in case of partition, to inscribe his petition in sixty days, “ á dater de l’acte de partage.”
Besides, the language of this statute is peculiar: “Shall have the right of retracting the said renunciations during only the forty days which will follow the promulgation of the present act” — “dans les quarante jours qui suiveront la promulgation.” The day of promulgation cannot be said to follow itself, and the natural construction of the words, -independent of the general jurisprudence as to prescription, seems to me to require the exclusion of the day of promulgation.
I think this view is also strongly justified by the analogy of our positive legislation in matters of contract. The Code, in article 2053, declares that: “ When the contract is to do the act in a certain number of days, or in a certain number of days after the date of the contract, the'day of the contract is not included in the number of days to be counted, and the obligor has until sun-set of the last day of the number mentioned, for the performance of his contract.”
I am, therefore, of opinion that, the plea of prescription should be overruled.
It is, therefore, decreed that, the judgment of the court below be reversed, that the plea of prescription be overruled, and that this cause be remanded, with leave to defendants to answer in the cause, and for further proceedings according to law; the defendants paying the costs of this appeal.
Eustis, C. J. and Kins, J., concurred in the foregoing opinion.